Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 14, 2008 
                                                                                  Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
  1 December 2008 
                                                                                         Marilyn Kelly
  The People of the State of Michigan, 
                                                               Maura D. Corrigan
         Plaintiff-Appellant,                                                                        Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
  vs     134967                                                                                                     Justices
  Michael J. Borgne,
         Defendant-Appellee.
  _________________________________
  2 December 2008 

  The People of the State of Michigan, 

         Plaintiff-Appellee,
  vs     135435
  Harold Emmett Shafier, III,
         Defendant-Appellant.
  __________________________________
  3 December 2008 

  The People of the State of Michigan, 

         Plaintiff-Appellee,
  vs     135271
  Carletus Lashawn Williams,
         Defendant-Appellant.
  __________________________________
  4 December 2008
  Markell VanSlembrouck, a Minor
         Plaintiffs-Appellees,
  vs     135893
  Andrew Jay Halperin, et al,
         Defendants-Appellants.
  ___________________________________

         On order of the Court, on the Court’s own motion, the oral argument of these
  cases is ADJOURNED. The Clerk is directed to place these cases on the January 2009
  Session Calendar for argument and submission.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 14, 2008                   _________________________________________
                                                                             Clerk